Case 1:20-cv-02296-RM-SKC Document 34 Filed 07/26/21 USDC Colorado Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO
                                 Judge Raymond P. Moore

  Civil Action No. 20-cv-02296-RM-SKC

  ELSON FOSTER,

         Plaintiff,

  v.

  BRIAN FLYNN,
  CHARLENE BENTON, and
  RUTH ANN BRIGHAM,

        Defendants.
  ______________________________________________________________________________

                                     ORDER
  ______________________________________________________________________________

         Before the Court is the Recommendation of United States Magistrate Judge S. Kato

  Crews (ECF No. 33) to grant in part and deny in part Defendants’ Motion to Dismiss (ECF

  No. 20). Neither party has objected to the Recommendation, and the time to do so has expired.

         Plaintiff contends he was unlawfully arrested seven times in three months for violating a

  mandatory protection order that had expired. He asserts that expired protection orders are not

  timely removed from the central registry system used in the 21st Judicial District, and therefore

  Defendants, who have roles in maintaining that system, violated his rights under the Fourth and

  Fourteenth Amendments.

         The magistrate judge determined the Complaint fails to allege Defendant Benton, the

  Clerk of Court for the District, and Defendant Brigham, a supervisor for the District, had any

  authority to implement different policy with regard to how the central registry system was

  maintained. Thus, there is no “affirmative link” between these Defendants and the alleged
Case 1:20-cv-02296-RM-SKC Document 34 Filed 07/26/21 USDC Colorado Page 2 of 2




  deprivation of Plaintiff’s constitutional rights, and the Complaint fails to state a claim against

  either of them.

         The magistrate judge also determined that since protection orders expire as a matter of

  law, removing them from the central registry is an administrative task, not a judicial act

  protected by absolute judicial immunity. Further, the magistrate judge determined the right to be

  arrested only with probable cause has been established for some time, and that it should have

  been clear to any reasonable official, much less a chief judge, that maintaining a policy which

  results in arrests lacking probable cause based on expired protective orders violates the arrestees’

  due process rights. Accordingly, the magistrate judge determined that the Motion to Dismiss

  should be denied with respect to the claims asserted against Defendant Flynn.

         The Court discerns no error with respect to the magistrate judge’s analysis, and the

  Recommendation is hereby incorporated in its entirety into this Order. See 28 U.S.C.

  § 636(b)(1)(B); Fed. R. Civ. P. 72(b); see also Summers v. Utah, 927 F.3d 1165, 1167 (10th Cir.

  1991) (“In the absence of a timely objection, the district court may review a magistrate judge’s

  report under any standard it deems appropriate.”).

         Therefore, the Court ACCEPTS the Recommendation (ECF No. 33) and GRANTS IN

  PART and DENIES IN PART the Motion to Dismiss (ECF No. 20) for the reasons stated in the

  Recommendation.

         DATED this 26th day of July, 2021.

                                                         BY THE COURT:



                                                         ____________________________________
                                                         RAYMOND P. MOORE
                                                         United States District Judge


                                                    2
